DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hyman US 20140303266. 
Regarding claims 1 and 4, the reference of Hyman teaches a catalyst that includes a porous catalyst support, which comprises a framework having an internal pore structure comprising one or more pores, and particles containing a catalytically active metal within the internal pore structure of the framework, and indicates that the porous catalyst support is a zeolite. Further taught is that the particles contain a catalytically active metal are nickel, cobalt, iron, or the like (Para [0117]). Hyman teaches that the particles containing a catalytically active metal are clusters and have an effective diameter of less than 5.0 nm (see paragraph [0022]) and the maximum size of a cage (or enlarged pore) in the framework of the porous catalyst support is greater than 0.5 nm (see paragraphs [0033], [0108] and [0110]). The diameter of a window that provides access to the cage is greater than 0.2 nm (see paragraphs [0035], [0108], and [0110]). The cages are considered as the enlarged pore portion and the windows that open into the cages are considered as the one, two or three dimensional pores (See Para [0037]). These dimensional pores are defined as tunnels which can connect in one, two or three dimensions (See Instant specification Para [0025]). The reference further teaches that by producing a cluster in which the maximum size of the cluster is greater than the diameter of a window, it is possible to alleviate or prevent aggregation or sintering of clusters containing a catalytically active metal (see paragraphs [0032] and [0104]). The function of the catalyst as catalyst for a water gas shift reaction (see paragraph [0068]). In a specific example, the reference discloses causing a solution of cerium nitrate and copper nitrate to penetrate into a KY-type zeolite, drying the thus produced slurry, firing in air, and then chemically reducing in hydrogen so as to produce a Fe/Ce/Cu/KY catalyst. Hyman also teaches that the catalyst initially exhibits high activity in a reverse water gas shift reaction in addition to exhibiting activity for a water gas shift reaction (Para [0154]). Further considering that the reference teaches lower diameter of the cages is less than the maximum dimension of the particles (Para [0022]-[0024]). The openings of the cages of the reference are considered as the  pores of the zeolite type compound of the claim. Thus the reference reads on the claimed limitation that the diameter of the catalyst particles is larger than the pore diameter of the zeolite. 
Regarding claim 2, the cage (enlarged pore) is connected to the windows (smaller pores around the cage) (See Fig. 4). The reference clearly teaches that the windows give access to the cages (Para [0108]). Therefore, they are connected by the cages. 
Regarding claim 3, Hyman teaches catalytically active metal nanoparticles (Para [0001]). The reference also teaches that the catalyst initially exhibits high activity in a reverse water gas shift reaction in addition to exhibiting activity for a water gas shift reaction (Para [0154]).
Regarding claim 5, Hyman teaches that the particles containing a catalytically active metal are clusters and have an effective diameter of less than 1.3 nm (see paragraph [0022]) and the maximum size of a cage (or enlarged pore) in the framework of the porous catalyst support is greater than 1.3 nm (see paragraphs [0033], [0108], [0110]). The diameter of a window (the dimensional channels) that provides access to the cage is greater than 0.2 nm. The reference clearly teaches that the particle clusters will have a diameter larger than the windows (Para [0024]). 
Regarding claim 6, the reference does not specify the amount of catalytic metal present on the structured catalyst. 
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal amount of catalytic metal to include. One would be motivated to increase catalytic activity of the material by optimizing the catalytic metal loading concentration on the support. 
Regarding claims 7 and 8, Hyman teaches embodiments where the particles containing a catalytically active metal are clusters and have an effective diameter of less than 1.3 nm (see paragraph [0022]) and where the maximum size of a cage (or enlarged pore) in the framework of the porous catalyst support is greater than 1.3 nm (see paragraphs [0033], [0108] and [0110]). The ratio would be 1 in this scenario. 
Regarding claims 9 and 10, the reference recognizes plural catalytic components (See Para [0048] “The solution or colloid may contain additional components, for example one or more additional catalytically active metals, components of any co-catalyst or components of any promoters). Hyman teaches the presence of some metal clusters formed on the surface but the reference recognizes this is minimal and most of the metal clusters are in fact within the internal pores (Para [0057]). 
Regarding claim 11, the reference teaches that the structured catalyst is used in a reactor (Para [0094]). 
Regarding claim 17, the reference teaches that the catalyst can be used for converting carbon monoxide to carbon dioxide and hydrogen in the presence of water (Para [0068]).
Regarding claim 18, the reference teaches that the catalyst can be used for converting carbon monoxide to carbon dioxide and hydrogen in the presence of water (Para [0068]) and the reference teaches that the structured catalyst is used in a reactor (Para [0094]).
Regarding claim 20, the reference teaches that the catalyst can be used for converting carbon monoxide to carbon dioxide and hydrogen in the presence of water (Para [0068]) and also teaches that the catalyst can be used for Reverse water gas shift (Para [0154]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyman US 20140303266, in view of Wen et al. “Enhanced catalytic performance of Co/MFI by hydrothermal treatment”.
Regarding claim 12, the reference of Hyman teaches calcining an impregnated support and reducing the calcined catalyst (Para [0131] and [0081]). Further considering that the reference teaches lower diameter of the cages is less than the maximum dimension of the particles (Para [0022]-[0024]). The openings of the cages of the reference are considered as the  pores of the zeolite type compound of the claim. Thus the reference reads on the claimed limitation that the diameter of the catalyst particles is larger than the pore diameter of the zeolite. Additionally, the step of “calcining a precursor…obtained by impregnation…” is not considered to actively include the impregnating step. The claim cites how precursor material B is made but this is not an active step since this appears to be a description of precursor material B. 
However, the reference does not teach a hydrothermal step in addition to calcining. 
Wen compares the activity of a catalyst that is made of cobalt supported on zeolite (Abstract). The reference finds that hydrothermal treatment enhances catalytic activity due to migration of the cobalt ions within the framework of the zeolite support (See Fig. 3 and Pg. 41, left column, first paragraph). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include a hydrothermal treatment step in the method of making the catalyst of Hyman. One would be motivated to do so due to the effect of enhanced catalytic activity as taught by Wen. 
Regarding claim 13, the reference teaches adding a surfactant in the precursor in the form of colloidal solution (Para [0038]). 
However, the reference does not specify the mass percent of the surfactant used.
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal amount of colloidal surfactant to use with routine experimentation. One would be able optimize the amount needed for promoting catalytic metal loading on the support. 
Regarding claim 14, the Hyman reference teaches that plural impregnation treatments can be carried out if desired (Para [0046]). This means that the precursor metal will be applied in multiple portions. 
Regarding claim 15, the Hyman reference shows an example where the atomic ratios of the impregnated metals in the catalyst were Fe:Ce:Cu=86:9.5:4.5. A zeolite-Y with a Si/AI ratio of 2.9 (Para [0151]). The ratio of Si/Fe is not described. 
However, at the time of invention it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable amount of catalytic metal (iron) in relation to silicon to include in the zeolite support. One would be motivated to optimize the selective ratio because the catalytically active metal interacts with the negative charge of the silicon and this promotes clustering (Para [0029]). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyman US 20140303266, in view of Warren et al. US7074373.
Regarding claim 16, Hyman teaches a catalyst that includes a porous catalyst support, which comprises a framework having an internal pore structure comprising one or more pores, and particles containing a catalytically active metal within the internal pore structure of the framework, and indicates that the porous catalyst support is a zeolite. Further taught is that the particles contain a catalytically active metal are nickel, cobalt, iron, or the like (Para [0117]). Hyman teaches that the particles containing a catalytically active metal are clusters and have an effective diameter of less than 5.0 nm (see paragraph [0022]). Further considering that the reference teaches lower diameter of the cages is less than the maximum dimension of the particles (Para [0022]-[0024]). The openings of the cages of the reference are considered as the  pores of the zeolite type compound of the claim. Thus the reference reads on the claimed limitation that the diameter of the catalyst particles is larger than the pore diameter of the zeolite. The reference teaches that it can be used as catalyst for a water gas shift reaction (see paragraph [0068]).
The difference between the invention of Hayman and that of claim 16 is that claim 16 requires the operating conditions of the water gas shift reaction. The reference generally teaches the use of the catalyst in a water gas shift reaction but is silent on the temperature and pressure of the reaction. 
Warren et al. teaches a thermally integrated catalytic water gas shift reaction system where carbon monoxide is converted in the presence of steam (Abstract). The reference shows operating parameters for a thermally integrated water gas shift reaction (See Table 3, Col. 7). Warren teaches a pressure of 16.7 psia (~1.1atm) and temperature of 430°F (~221°C). Thus the reaction is controlled to occur at these conditions. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the operating conditions of Warren for the shift reaction of Hayman. One would be motivated to do so in an effort to produce carbon dioxide and hydrogen.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyman US 20140303266, in view of Severinsky US 20060211777.
Regarding claim 19, the Hyman reference teaches a catalyst that includes a porous catalyst support, which comprises a framework having an internal pore structure comprising one or more pores, and particles containing a catalytically active metal within the internal pore structure of the framework, and indicates that the porous catalyst support is a zeolite. Further taught is that the particles contain a catalytically active metal are nickel, cobalt, iron, or the like (Para [0117]). Hyman teaches that the particles containing a catalytically active metal are clusters and have an effective diameter of less than 5.0 nm (see paragraph [0022]). Further considering that the reference teaches lower diameter of the cages is less than the maximum dimension of the particles (Para [0022]-[0024]). The openings of the cages of the reference are considered as the  pores of the zeolite type compound of the claim. Thus the reference reads on the claimed limitation that the diameter of the catalyst particles is larger than the pore diameter of the zeolite. The reference teaches that it can be used as catalyst for a reverse water gas shift reaction (see paragraph [0154]).
The difference between the invention of Hayman and that of claim 16 is that claim 16 requires the operating conditions of the reverse water gas shift reaction. The reference generally teaches the use of the catalyst in a reverse water gas shift reaction but is silent on the temperature of the reaction. 
Severinsky teaches a process and system for producing fuels and hydrocarbon products from CO2, CO or water (Abstract). The reference highlights a step of reverse water gas shift where carbon dioxide is converted to carbon monoxide and steam using hydrogen (Para [0052]). In a more specific embodiment, this reference showcases how carbon dioxide with hydrogen is converted to carbon monoxide and steam at 400°C (Para [0127]) in a reverse water gas shift reactor 362 (See Fig. 8 and Para [0123]). Steam is separated from the products in condensation unit 368 and carbon dioxide is separated in unit 372. This is the recycled back to the reactor 362 (Para [0129] and [0123]). This reads on the claimed limitation of removing unreacted carbon dioxide from the product carbon monoxide.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to perform the reverse water gas shift step of Hayman according the steps and operating conditions of Severinsky. One would be motivated to do so in an effort to produce a useful fuel such as CO from a greenhouse gas such as CO2 in an energy efficient way as taught by Severinsky (Para [0216]). 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hyman discuses steric restriction imparted by their cages and pores limit the size of the clusters that can form in them.  Applicant argues that this reference further states "[t]ypically, the maximum dimension or effective diameter of the cluster is defined by the internal pore structure of the catalyst support framework." See id., paragraph 22.  Therefore, in Hyman, the diameter of particles comprising the catalytically active metal is specified according to the diameter of the passage in the catalyst support framework. 
However, this argument does not show how the reference teaches that the pore sizes are larger than the particles sizes.  The windows of the cages are the lower diameter and are considered the pore openings. The cage itself holds the particle and thus will be bigger.  Hyman teaches lower diameter of the cages is less than the maximum dimension of the particles (Para [0022]-[0024]).  The openings of the cages of the reference are considered as the  pores of the zeolite type compound of the claim. Thus the reference reads on the claimed limitation that the diameter of the catalyst particles is larger than the pore diameter of the zeolite.
Applicant’s arguments, see Pg. 3, filed 04/25/2022, with respect to the rejection(s) of claim(s) 16 and 19 under Hyman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hyman in view of Warren and Hyman in view of Severinsky. 
Regarding claim 12, Applicant argues that the step of adding the additive is not taught by Hyman or Wen et al. 
However, the additive adding step is part of the impregnating. The impregnation step is part of the product by process style of language used to define the precursor. The precursor is defined as “obtained by impregnating”.  This is considered as product-by-process step that defines the precursor that is used in the method for producing a structured catalyst.  The method of producing a structured catalyst as in claim 12 does not require the steps of making the precursor. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736  


/STEVEN J BOS/          Primary Examiner, Art Unit 1736